Citation Nr: 0935812	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis, to include recurrent urinary tract infections.

2.  Entitlement to service connection for a left hip 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1970 to June 
1974 and from October 1981 to February 2007.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office Center (RO) in Indianapolis, 
Indiana.

During the June 2009 Board hearing, the appellant reasonably 
raised the issue of entitlement to an evaluation in excess of 
10 percent for degenerative changes, L4-L5, to include 
separate assessment of any associated neurological 
manifestations.  This issue is referred to the RO for further 
development and adjudication.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant's 
chronic prostatitis, to include recurrent urinary tract 
infections, is related to and cannot be reasonably 
disassociated from his active duty service.

2.  The evidence of record demonstrates that the appellant's 
left hip disorder is related to and cannot be reasonably 
disassociated from his active duty service.


CONCLUSIONS OF LAW

1.  Chronic prostatitis, to include recurrent urinary tract 
infections, was incurred in or due to active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  A left hip disorder was incurred in or due to active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  However, without deciding whether notice and 
assistance requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2008).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issues at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the appellant served on active duty service 
from October 1970 to June 1974 and from October 1981 to 
February 2007.  Herein, the appellant is seeking service 
connection for chronic prostatitis, to include recurrent 
urinary tract infections, and a left hip disorder.



A.  Chronic Prostatitis, to Include Recurrent Urinary Tract 
Infections

A review of the appellant's service treatment records 
revealed that, in April 1983, he reported blood in his urine 
in November 1982.  Further, in April 1983, the appellant 
complained of pain upon urination, a burning sensation, and a 
small amount of clear exudate discharge.  The diagnosis was 
nongonococcal urethritis.

In June 1986, the appellant again reported noticing blood in 
his urine.  The diagnosis was urinary tract infection.  The 
appellant similarly reported blood tinged secretions in June 
1989; the diagnosis was prostatitis.

In June 1993, a limited intravenous urogram revealed a 7 
millimeter prostatic calcification and a prostatic impression 
on the base of the appellant's bladder.  Thereafter, in July 
1993, a urinalysis was negative with the exception of a high 
white blood cell count and the presence of occult blood.  The 
diagnosis was urinary tract infection.  A separate assessment 
delivered in July 1993 was Escherichia coli urinary tract 
infection.  In August 1993, a urological evaluation conducted 
at the Navy Medical Center in Bethesda, Maryland, echoed the 
results of the June 1993 urogram.  The diagnosis was chronic 
prostatitis.  The appellant received treatment at follow-up 
examinations for chronic prostatitis in both September and 
October 1993.

In November 2003, the appellant complained of burning upon 
urination.  A urinalysis was conducted and resulted in a 
diagnosis of urinary tract infection and possible 
prostatitis.

Upon his retirement from active duty service in February 
2007, the appellant reported experiencing numerous urinary 
tract infections during his active duty service.  

In March 2007, the appellant underwent a VA examination to 
ascertain the presence of chronic prostatitis, recurrent 
urinary tract infections, or symptoms or residuals relevant 
thereto.  The appellant reported that he developed "chills" 
with the urinary tract infections, but no fevers.  The 
examiner found that the appellant experienced hematuria and 
dysuria during his urinary tract infections.  An ultrasound 
revealed the appellant's bladder to be grossly unremarkable, 
with no evidence of an internal mass or debris.  After a 
physical examination was administered, the impression was 
recurrent urinary tract infections.

During the June 2009 Board hearing, the appellant testified 
as to the frequency of his inservice urinary tract infections 
and that he noticed he developed said infections during 
periods of high stress.

Based upon a longitudinal review of the evidence of record, 
and resolving all reasonable doubt in favor of the appellant, 
the Board finds that the appellant's chronic prostatitis, to 
include recurrent urinary tract infections, was incurred in 
or due to his active duty service.  The evidence of record 
does not demonstrate that the appellant's chronic prostatitis 
or recurrent urinary infections pre-dated his active service 
or that either was noted upon his entry into active duty 
service.  See 38 C.F.R. § 3.304(b) (noting that only where a 
condition is recorded in an examination report is it presumed 
to pre-exist service).  Further, the appellant's service 
treatment records indicate regular treatment for urinary 
tract infections, prostatitis, and/or nongonococcal 
urethritis.  38 C.F.R. § 3.303(b).  Although the March 2007 
VA examination was grossly unremarkable, the diagnosis was 
recurrent urinary tract infections.  Prostatitis is a 
disorder caused by recurrent urinary tract infections with 
variable symptoms such as pain, dysuria, and rare fevers.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Edition.  
Further, there is no evidence of record that disassociates 
the appellant's diagnoses of chronic prostatitis or recurrent 
urinary tract infections from his active duty service.  
Accordingly, the Board finds that the evidence of record is 
at least in equipoise with regard to this claim.  Therefore, 
with application of the benefit of the doubt doctrine, 
service connection for chronic prostatitis, to include 
recurrent urinary tract infections, is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Left Hip Disorder

On January 6, 2003, the appellant presented with a 2-month 
history of left hip pain, associated with lateral pain over a 
bony prominence.  The appellant stated that he was an avid 
basketball player and that he played basketball on a daily 
basis.  He also reported that he experienced pain on a daily 
basis, worse during use, including walking or standing, but 
better with sitting.  The appellant explained that the pain 
was at its worst in the afternoon and evening, and described 
it as a sharp pain in his lateral hip.  The preliminary 
assessment was left hip pain and questionable trochanter 
bursitis.  The appellant was referred for a follow-up 
evaluation one week later.  

On January 13, 2003, it was noted that the pain was localized 
to the front edge of his greater trochanter.  Upon physical 
examination, the appellant experienced minimal pain, with 
resisted abduction and no tenderness around the greater 
trochanter.  The diagnosis was traumatic trochanter bursitis, 
left hip.

At the time of the appellant's retirement from active duty 
service in February 2007, the appellant reported left hip 
bursitis "off and on" since 2002.  He further noted that 
the received treatment for left hip bursitis in 2002 and 
2003.  Progress notes dated from October 2002 to May 2009, 
indicated that the appellant underwent physical therapy for 
left hip trochanter bursitis.

In April 2007, the appellant underwent a VA examination to 
ascertain the presence of a left hip disorder and, if 
present, the severity thereof.  The appellant reported that 
he had been going to physical therapy for his left hip 
bursitis and that he had been prescribed a Cortisone patch, 
which provided some relief.  The appellant reported no 
complaints regarding his trochanter bursitis and that his 
pain level was a 0 on a 10-point scale.  Upon physical 
examination, minimal tenderness over the greater trochanter 
was found.

Based on a longitudinal review of the evidence of record, and 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the appellant's current left hip disorder 
was incurred or due to his active duty service.  The evidence 
of record does not demonstrate that the appellant's left hip 
disorder pre-dated his active service or that it was noted 
upon his entry into active duty service.  See 38 C.F.R. § 
3.304(b) (noting that only where a condition is recorded in 
an examination report is it presumed to pre-exist service).  
Further, the appellant's service treatment records indicate 
that the appellant developed a left hip disorder while on 
active duty service.  The inservice diagnosis was echoed both 
during the April 2007 VA examination and in the progress 
notes stemming from the appellant's regular physical therapy 
treatments.  Further, there is no evidence of record that 
disassociates the appellant's current diagnosis of a left hip 
disorder from his active duty service.  Accordingly, the 
Board finds that the evidence of record is at least in 
equipoise with regard to this claim.  Therefore, with 
application of the benefit of the doubt doctrine, service 
connection for a left hip disorder is warranted.  Gilbert, 1 
Vet. App. at 53-56.


ORDER

Service connection for chronic prostatitis, to include 
recurrent urinary tract infections, is granted.

Service connection for a left hip disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


